DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 10/04/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 9, 13-17, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kan et al (US2016/0030340, having priority to 61/792,850, filed Mar 15, 2013).
Kan et al discloses vinorelbine encapsulated within a liposome with octasulfate triethylamine (paragraph 94 and Table 6). The precipitation effect is known when vinorelbine mixes with the salt of the polyvalent counter ion donor (¶ 65 and Fig 1). The liposomes were prepared by mixing DSPC, DSPE-PEG, and cholesterol (¶ 74).
With regards to claims 26 and 27, the liposomes are used in tumor models, meaning they were available in dosage forms (Examples 7-10). Further, the compositions were disclosed to be used for treatment of cancer (Claim 24).
Note, the instant claims are directed to a product by process, therefore where the loaded liposomes have precipitated active, as noted above, and a loading agent, they meet the instant claim limitations. See MPEP 2113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, and 12-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al (US2016/0030340, having priority to 61/792,850, filed Mar 15, 2013).
Kan et al is discussed above but does not disclose the actives of instant claim 7, the liposomal composition of claims 18-22, or an embodiment containing carfilzomib of instant claims 23/24.
Kan et al discloses the active agents may be any appropriate active agent. Kan et al specfiicaly notes anti-cancer agents, including vinca alkaloids, topoisomerase inhibitors, and taxane compounds.

Kan et al also teaches the liposome may be a MVL, MLU, or ULV formed from known phospholipids and cholesterol, such as HSPC, DSPE-Peg, and Cholesterol (¶¶ 28-29). Kan et al also teaches the need to add phospholipids at a ratio (¶ 33).
It would have been obvious to one of ordinary skill in the art to select from among the well-known disclosed phospholipids to formulate a liposome suitable for the disclosed function and then to vary the amount of each component to provide stability to the resulting liposome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612